Citation Nr: 0604859	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  05-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had various periods of active service, including 
July 1961 to June 1964, August 1964 to August 1967, November 
1967 to February 1968, and March 1969 to September 1971.  He 
served in Vietnam from November 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Muskogee, Oklahoma, that denied entitlement to 
the benefit sought.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
him in developing such evidence.

2.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 
5107 (West 2002).  This law describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is instructed to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The veteran and his representative have been provided with 
copies of the September 2004 rating decision, the January 
2005 statement of the case, and the February 2005 
supplemental statement of the case.  These actions discussed 
the pertinent evidence and the laws and regulations related 
to the claim on appeal.  The documents essentially notified 
the veteran and his representative of the evidence needed to 
prevail on the claim.  In addition, the veteran was provided 
with a communication dated in April 2004, informing him what 
information was needed from him.  He was told what the 
evidence had to show to support his claim and he was told how 
VA would help him obtain evidence for his claim.

The veteran was asked to provide a stressor statement 
pursuant to the VCAA communication.  That statement was very 
general in nature and did not provide VA with any information 
with which it might be able to help him.  Accordingly, the 
Board finds it is not necessary for the Board to provide any 
further discussion as to whether VA has complied with each 
and every requirement of the VCAA with regard to its duties 
to notify and assist.  See Mayfield v. Nicholson, 19 Vet. 
App. 102 (2005).  Since the veteran has not submitted 
probative, competent medical evidence of a current diagnosis 
of PTSD, a VA examination has not been provided for 
consideration of the claim.  See Charles v. Principi, 16 Vet. 
App. 370, 375 (2002).  In view of the foregoing, the Board 
finds that VA has satisfied its duties to inform and assist 
the veteran in the development of the claim to the extent 
possible.  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease or 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
Id.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or nonpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

A review of the medical evidence in this case is without 
reference to complaints or findings indicative of the 
presence of PTSD.  At the time of discharge examination from 
his last period of service in August 1970, the veteran 
expressed no psychiatric complaints.  

The post service medical evidence dates from 2002 and reveals 
diagnoses that include major depression.  The Board notes 
that the veteran has been granted entitlement to a permanent 
and total disability rating for pension purposes from 
September 30, 2003.  

However, there is no diagnosis of PTSD in the claims folder.  
As noted above, a current diagnosis is one of the required 
elements for a grant of service connection.  While the 
veteran is competent to report current symptoms, as noted 
above, as a lay person, he is not competent to advance a 
theory of causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159; see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Congress has specifically limited entitlement to service 
connection for a disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer 






v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any 
competent medical evidence of a diagnosis of PTSD, service 
connection for PTSD must be denied.

ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


